Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Receipt of amendments and arguments filed on 08/06/2021 is acknowledged. Claims 1, 5, 6, 11, 18, 19, 39, 65 and 66 are now pending in this application.
Applicants previously elected Group I, claims 1-2, 5-6, 11, 18-19 and 39, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    98
    194
    media_image1.png
    Greyscale
 and pharmaceutical composition, wherein the elected species is of formula
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
 of claim 19.  Claims 1, 5-6, 18-19, 39 and 65 currently read on the elected species. Election was made without traverse in the reply filed on 12/02/2020.
Examination
The search was not expanded. Previously, the search and examination has been performed for the compounds of formula (I)
    PNG
    media_image1.png
    98
    194
    media_image1.png
    Greyscale
 of claim 1, wherein R2 is a heteroaryl or heterocycle and X is O. The search encompasses the elected species and claims 1, 5-6, 11, 18-19, 39 and 65. Claim 66 and subject matter of claims 1, 5-6, 11, 18-19, 39 and 65 not encompassed by the scope of the search was withdrawn for purposes of this Office Action as being drawn to non-elected subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, 39 and 65 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vukomanovic et al. (Medical Gas Research 2014 4:4).
The prior art teaches the compound of formula 
    PNG
    media_image3.png
    93
    255
    media_image3.png
    Greyscale
 in water and buffer (2nd para of page 2). The compound is a potent HO-2 activator.

 MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant’s arguments
	Applicant argued that the examiner erred in rejecting claim1 as the compounds of Vukomanovic were explicitly disclaimed in the reply of April 12, 2021. This is not correct because the species of Vukomanovic above is encompassed by the instant claims when R3 is hydrogen, R1 is methyl, X is oxygen, n is 2 and R2 is a 6-membered heterocycle consisting of a nitrogen and an oxygen atom. The compound of Vukomanovic is not one of the compounds that was excluded by the claim proviso: 
    PNG
    media_image4.png
    131
    420
    media_image4.png
    Greyscale
. In the excluded compounds n is 3, unlike the Vukomanovic compound wherein n is 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, 11, 19, 39 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vukomanovic et al. (Medical Gas Research 2014 4:4).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vukomanovic teaches compounds of Table 1 and pharmaceutical compositions (e.g.,2nd para of p. 2), such as compounds of formula 
    PNG
    media_image5.png
    92
    281
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    109
    324
    media_image6.png
    Greyscale
, and
    PNG
    media_image7.png
    124
    194
    media_image7.png
    Greyscale
 as menadione analogs and potent HO-2 activators. 
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Vukomanovic’s first cited compound differs from some compounds of claim 19 by one or two methylene groups (n=2, 3, 4). Thus, they are related as alkyl homologs.
Vukomanovic’s third cited compound reads on claim 11. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. 
One of ordinary skill would have been motivated to make the alkyl homolog compounds of the invention of formula
    PNG
    media_image8.png
    126
    215
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    99
    214
    media_image9.png
    Greyscale
 (as in claim 19) because he/she would expect the compounds to have similar properties to the known compounds of Vukomanovic. It is well established that position isomers and homologs are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the adjacent homolog.  This circumstance has arisen many times.  Such a variation is considered obvious because of the close structural similarity.  See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain. Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. Additionally, in this case Vukomanovic himself shows the testing of alkyl homologs.
As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” 
The analysis above is consistent with MPEP 2144.09 which provides guidelines for the examination of applications when close structural similarity exists.
In addition, under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B), (C) and (G) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.
 that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In regards to the recitation in claim 1, “wherein said compound is capable of inhibiting a minichromosomal maintenance replicative helicase”,
MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant’s arguments
Applicant argues that the cited prior art, taken as a whole, teaches menadione and its analogs as a genus of HO-2 activators and that therefore the difference in the teachings of prior art and claimed subject matter is not one of “alkyl homologs”. Applicant argues that the examiner should characterize the teachings of the Vukomanovic reference as “menadione analogs and their enzyme activation activities”. In spite of the fact that Vukomanovic taught the compounds of formula 
    PNG
    media_image5.png
    92
    281
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    109
    324
    media_image6.png
    Greyscale
, and
    PNG
    media_image7.png
    124
    194
    media_image7.png
    Greyscale
 and their potent agonist activity for HO-2, Applicant argues that the structure that the examiner should compare with the claimed compounds is the menadione structure 
    PNG
    media_image10.png
    162
    134
    media_image10.png
    Greyscale
, and that “there is no reason why one would select the menadione analog that is closest to Formula (I) out of all the possible choices as starting point”. The examiner must disagree. The compounds of Vukomanovic cited above are an appropriate lead on the basis of their known biological activity as HO-2 activators. Moreover, their potency to activate HO-2 is in the high 500% to 693% (see Table 1). Once the artisan identified them as suitable lead compounds, their adjacent homologs would have been obvious variants under MPEP 2144.09, second paragraph. In regards to Applicant’s argument about that there is no suggestion or motivation to modify, the motivation to make the claimed compounds derives from the expectation that structurally similar compounds would have similar activity. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” In re Deuel 34 USPQ2d 1210, 1214. In addition, Vukomanovic 
    PNG
    media_image6.png
    109
    324
    media_image6.png
    Greyscale
 and
    PNG
    media_image7.png
    124
    194
    media_image7.png
    Greyscale
  . 
In regards to Applicant’s argument that the prior art teaches a dissimilar property that cannot be extrapolated, if the case was that the claimed compounds possess properties not disclosed in the prior art, rationale different from applicants’ is permissible. Note MPEP2144 IV: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Moreover, the courts have recognized that homologues with different utility in the reference than that in the claim are still prima facie obvious. See In re Shetty, 195 USPQ 753 and  In re Dillon, 16 USPQ2d 1897:“All evidence of properties of claimed chemical composition and prior art must be considered in determining ultimate question of obviousness, but discovery that claimed composition possesses property not disclosed for prior art does not alone defeat prima facie case, and it is not necessary, in order to establish prima facie case, to show both structural similarity between claimed and prior art compound and suggestion in, or expectation from, prior art that claimed compound will have same or similar utility as one newly discovered by applicant”.
. 

Claim 1, 5-6, 18-19, 39 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vukomanovic et al. (Medical Gas Research 2014 4:4) in view of Wermuth, C.G. (The Practice of Medicinal Chemistry. Chapter 13 Molecular Variations Based on Isoteric Replacements. Academic Press, 2003. “A. Fluorine-hydrogen isosterism”; p. 226-228) or Patani (Chem. Rev. 1996, 96, 3147-3176), or Wikipedia “Bioisostere” (https://en.wikipedia.org/wiki/Bioisostere- available online as of Sept. 27, 2015) and Lindenschmidt et al. (European Journal of Medicinal Chemistry 110 (2016) p. 280-290) and Jiang et al. (US 8,877,803). 
Applicant claims the compound of formula 
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vukomanovic teaches the compound of formula 
    PNG
    media_image5.png
    92
    281
    media_image5.png
    Greyscale
at Table 1 and pharmaceutical composition, as a menadione analog and potent and selective HO-2 activator (agonist). HO-2 is known to provide cellular protection and response against oxidative stress (Dennery et al. (J. Clin. Invest. Vol. 101, No. 5, 1998,p. 1001-1011).

Lindenschmidt et al. taught that halo substitution at the 8-position in this class of compounds has been a target in search for more analogues with improved properties:

    PNG
    media_image11.png
    312
    355
    media_image11.png
    Greyscale

Jian et al. taught that the same class of compounds, compounds of formula 
    PNG
    media_image12.png
    96
    181
    media_image12.png
    Greyscale
whereinX is O or S, R3 is NRbRc and R1 is a halogen, are used in the treatment of some cancers.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect these compounds to have similar properties. One of ordinary skill would have been motivated to make the fluoro derivative of the compound of Vukomanovic at the 8-postion because this modification is a classical bioisosteric replacement; the fluorine atom often mimics an atom of hydrogen, however, fluoro derivatives are more resistant to metabolic degradation (p.226-227 of Wermuth or Wikipedia 2015, or Patani). This replacement is a research technique used in the field before the filing date of the instant invention. Particularly, halo substitution at the 8-position in this class of compounds has been a target in search for more compound analogues (See Lindenschmidt et al.)
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (D) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

The invention would have been obvious in absence of evidence of unexpected results.

In regards to the recitation in claim 1, “wherein said compound is capable of inhibiting a minichromosomal maintenance replicative helicase”,
MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant’s arguments
Applicant argues that the cited prior art, taken as a whole, teaches menadione and its analogs as a genus of HO-2 activators and that therefore the difference in the teachings of prior art and claimed subject matter is not one of “alkyl homologs”. Applicant argues that the examiner should characterize the teachings of the 
    PNG
    media_image5.png
    92
    281
    media_image5.png
    Greyscale
, and its potent agonist activity for HO-2, Applicant argues that the structure that the examiner should compare with the claimed compounds is the menadione structure 
    PNG
    media_image10.png
    162
    134
    media_image10.png
    Greyscale
, and that “there is no reason why one would select the menadione analog that is closest to Formula (I) out of all the possible choices as starting point”. The examiner must disagree. The compounds of Vukomanovic cited above are an appropriate lead on the basis of their known biological activity as HO-2 activators. Moreover, their potency to activate HO-2 is in the high 500% to 693% (see Table 1). In regards to Applicant’s argument about that there is no suggestion or motivation to modify, the motivation to make the claimed compounds derives from the expectation that structurally similar compounds would have similar activity. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” In re Deuel 34 USPQ2d 1210, 1214. See MPEP 2144.09
Applicant additionally argues that Vukomanovic teaches away from halogen substitution at the R3 position because it acts as an electron-withdrawing group and will hamper the compound’s ability to participate in redox reactions, rendering the compound ineffective as a HO-2 activator. The examiner did not find such a teaching or suggestion in the Vukomanovic reference and it is unclear where did Applicant get such a suggestion since none of the compounds in the tables were mono-halogenated and tested.
In regards to Applicant’s argument that the prior art teaches a dissimilar property that cannot be extrapolated, if the case is that the claimed compounds possess properties not disclosed in the prior art, rationale different from applicants’ is permissible. Note MPEP2144 IV: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Moreover, the courts have recognized that homologues with different utility in the reference than that in the claim are still prima facie obvious. See In re Shetty, 195 USPQ 753 and  In re Dillon, 16 USPQ2d 1897:“All evidence of properties of claimed chemical composition and prior art must be considered in determining ultimate question of obviousness, but discovery that claimed composition possesses property not disclosed for prior art does not alone defeat prima facie case, and it is not necessary, in order to establish prima facie case, to show both structural similarity between claimed and prior art compound and suggestion in, or expectation from, prior art that claimed compound will have same or similar utility as one newly discovered by applicant”.
Lastly, Applicant stated that claimed compound 48 
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
possess superior properties. Applicant alleges that “as demonstrated, IC50 of compound 48 is 40% better than the other non-fluorinated compounds of the series. Applicant submitted additional remarks and arguments in the form of “Exhibit A”. This has been considered, however the data presented in Exhibit A has not been submitted in an appropriate declaration. “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results” (MPEP716.01(c)).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP716.02(b)). "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." (MPEP 716.02(g)).
A proper affidavit/declaration explaining the data may overcome the rejection of the fluorinated compound 48.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites that Rx is optionally substituted alkyl while claim 1 allows for Rx to only be hydrogen.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 19 recites “or a pharmaceutically acceptable salt there”. The ending of the phrase appears to be missing.
Conclusion
Claims 1, 5, 6, 11, 18, 19, 39 and 65 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626